--------------------------------------------------------------------------------

Exhibit 10.3
 
[image1.jpg]
1301 Harbor Bay Parkway
Alameda, CA 94502
T:510-521-3390, F: 510-521-3389
www.biotimeinc.com





September 24, 2015
 
Union Underwriting & Finances LTD.
6-8 Achuzat Bayit St., Tel Aviv
Attention:  Shai Zohar


RE:  Referral of Investors and Escrow Services


Dear Mr. Zohar:


BioTime, Inc. (“BioTime”) has recently registered its common shares, no par
value, with the Tel Aviv Stock Exchange (“TASE”).  BioTime expects that its
common shares will be included in several TASE stock indexes, including one or
more of the TA-75, TA-100, TA-BlueTech, TA-Tech-Elite and TA-Biomed.  As a
result of the inclusion of BioTime common shares in the TASE indexes, Israeli
Index Funds and ETFs that track those indexes (only Index Related Funds are
covered within this document, hereinafter “Funds”) will be required to purchase
BioTime common shares for their portfolios.  BioTime plans to offer the Funds
the opportunity to purchase common shares for their portfolios directly from
BioTime at a price determined with respect to the trading price on the TASE
immediately prior to the date on which the TASE announces the inclusion of
BioTime common shares in the applicable indexes.  The total number of shares
that BioTime will offer and agree to sell to all Funds will not exceed: (a) 20%
of the issued and outstanding common shares of BioTime; and (b) a number of
common shares having an aggregate purchase price of NIS80 million.


BioTime has prepared and filed with the United States Securities and Exchange
Commission (the “SEC”) a Registration Statement on Form S-3 (File No.
333--201824) (the “Registration Statement”) under the Securities Act of 1933, as
amended (the “Securities Act”) registering the offer and sale of the common
shares. The Registration Statement is effective under the Securities Act and no
stop order preventing or suspending the effectiveness of the Registration
Statement or suspending or preventing the use of the prospectus contained
therein has been issued by the SEC and no proceedings for that purpose have been
instituted or, to the knowledge of BioTime, are threatened by the SEC. BioTime
shall file a final a prospectus supplement with the SEC in accordance with Rule
424(b) under the Securities Act describing the offer of the common shares to the
Funds.


In consideration of the efforts of Union Underwriting & Finances LTD. (“Union
Underwriting”) to introduce the Funds to BioTime, BioTime agrees to pay to Union
a fee in the amount of one percent (1%) of the aggregate sales price paid by the
Funds to BioTime for common shares purchase from BioTime on or before the date
on which BioTime common shares first enter the TASE indexes.  In consideration
of such fee, and at no further cost or charge to BioTime or the Funds, Union
Bank Trust Co. Ltd. will serve as escrow agent under the terms of a separate
escrow agreement, to hold the purchase proceeds for the shares issued to the
Funds pending disbursement of the purchase proceeds to BioTime upon confirmation
of successful delivery of the shares purchased to the Funds.
 

--------------------------------------------------------------------------------

BioTime acknowledges and agrees that Union Underwriting is not purchasing or
selling any of the common shares offered by BioTime to the Funds, nor is Union
Underwriting required to arrange for the purchase or sale, or to the purchase or
sale of any specific number or dollar amount of BioTime common shares.


BioTime agrees to indemnify and hold Union Underwriting harmless against any and
all losses, claims, damages, liabilities and expenses, including reasonable
costs of investigation, counsel fees, including allocated costs of in-house
counsel and disbursements that may be imposed on Union Underwriting or incurred
by Union Underwriting in connection with the performance of its duties under
this Agreement, including but not limited to any litigation arising from this
Agreement or involving its subject matter. Notwithstanding the foregoing, there
shall be no indemnification obligation under this Agreement in an event of Union
Underwriting’ breach of this Agreement, violation of applicable laws, gross
negligence, bad faith or willful misconduct. Union Underwriting shall notify
BioTime in writing of any written assertion of a claim against Union
Underwriting, promptly after Union Underwriting shall have received any such
information as to the nature and basis of the claim or learns of circumstances
that may bring about such claim. Union Underwriting agrees not to settle any
litigation in connection with any claim or liability with respect to which Union
Underwriting may seek indemnification from BioTime without the prior written
consent of BioTime.


All notices required or permitted hereunder shall be in writing and shall be
deemed effectively given: (a) upon personal delivery to the party to be
notified; (b) when sent by facsimile or email with confirmation of
transmission.  All communications shall be sent to BioTime or Union Underwriting
at their respective facsimile numbers or email addresses set forth below.


BioTime, Inc.
1301 Harbor Bay Parkway
Alameda, California 94502
Attention:  Robert W. Peabody, Chief Financial Officer
FAX Number:  (415) 521-3389
Email:  rpeabody@biotimemail.com


Union Underwriting & Finances Ltd.
6-8 Achuzat Bayit St., Tel Aviv
FAX Number: +972-3-5191624
Email: shai@ubi.co.il


The provisions of this Agreement may be waived, altered, amended or
supplemented, in whole or in part, only by a writing signed by BioTime and Union
Underwriting. Neither this Agreement nor any right or interest hereunder may be
assigned in whole or in part by BioTime or Union Underwriting without the prior
consent of the other party.
 
2

--------------------------------------------------------------------------------

This Agreement may be executed by facsimile signatures, which for all purposes
shall be deems to constitute originals. This Agreement may be executed in
counterparts, all of which when taken together shall be deemed one original.
 
If the foregoing is acceptable to Union Underwriting, kindly sign in the place
provided below whereupon this letter shall constitute a binding agreement
between BioTime and Union Underwriting.


 

 
BioTime, Inc.
        By:
/s/Michael D. West
   
Michael D. West,
   
Chief Executive Officer

 
ACCEPTED AND AGREED:


Union Underwriting & Finances Ltd.
 
Shai Zohar
 
 
Shai Zohar,
 
 
Chief Operating Officer
 
 



3

--------------------------------------------------------------------------------

 